94 F.3d 654
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Curtis SCHWARZ, Defendant-Appellant.
No. 95-56598.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Curtis Schwarz appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his conviction for conspiracy to distribute cocaine in violation of 21 U.S.C. § 846.  Schwarz contends that his conviction violated the Double Jeopardy Clause of the Fifth Amendment based on the government's forfeiture of his real property.  Schwarz's claim is foreclosed by the United States Supreme Court's recent decision in United States v. Ursery, 116 S.Ct. 2134, 2149 (1996) (holding that civil forfeitures do not constitute "punishment" for purposes of the Double Jeopardy Clause).

Accordingly, Schwarz's conviction is

3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3